DETAILED ACTION
This communication is in responsive to Application 16/479609 filed on 7/22/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims: Claims 1-15 are presented for examination.

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS) complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takemura et al. (hereinafter Takemura) US 2010/0214951 A1. 

Regarding Claim 1, Takemura teaches a network-configuration-information generation method for generating information indicating a network configuration of a network system defined by a plurality of communication devices and a plurality of networks (Figs. 5 illustrate network configuration including own node and nodes adjacent to own node for different networks. Also note that in the network configuration management method according to the embodiment, modifying the value of the investigation range of the network ticket allows the network configuration of various scaled P2P networks to be managed, and loads of the network configuration monitoring node to be adjusted.  In other words, optimizing the hop count in the investigation range the method comprising: 
generating and storing network-configuration information (Fig 7 illustrate generating and soring configuration information for multiple devices. Also fig. 13 shows storage unit 103 for storing node information and 107 for storing contents), the network-configuration information being defined as a pair of a network name of a network to which at least one communication device belongs and a network name of a network adjacent to the network to which the at least one communication device belongs (Fig. 7 & ¶0081; investigation range d104 includes hop count “network adjacent to the network” and Fig. 8 illustrate the network name and address); 
and when each of the communication devices receives, from another one of the communication devices, the network-configuration information stored in the other communication device, storing the received network-configuration information (Fig 7 illustrate generating and soring configuration information for multiple devices. Also fig. 13 shows storage unit 103 for storing node information and 107 for storing contents. Also Fig. 15 & ¶0136-¶0150; the network configuration investigating device 1 integrates the network configuration information d20 which its own node has created and the network configuration information d20 which has been received, based on the same ticket ID, and transmits the integrated network configuration information d20 to the originator node which has issued the network ticket d10.  However, the network configuration investigating device 1 may transmit each network configuration .

Regarding Claim 3, Takemura teaches the network-configuration-information generation method according to claim 1, wherein each of the communication devices receiving the network-configuration information from the other communication device includes a communication device connected via a network or a bus to a communication device other than the other communication device (Figs. 18-19 & ¶0142-¶0163;  illustrate communicating devices with each other via network and within network monitoring range for each device), and wherein the communication device connected via the network or the bus to the communication device other than the other communication device transmits the network-configuration information to the communication device connected via the network or the bus thereto (Figs. 18-19 & ¶0142-¶0163;  illustrate communicating devices with each other via network and within network monitoring range for each device).

	Claim 4 is substantially similar to claim 1, thus the same rationale applies. 

Regarding Claim 5, Takemura teaches the network-configuration-information generation method according to claim 4, further comprising adding the received 

Regarding Claim 6, Takemura teaches the network-configuration-information generation method according to claim 4, further comprising transmitting the network-configuration information to a third communication device connected to the second communication device via an internal bus (Fig. 22 and related paragraphs illustrate this limitation when a ticket is issued and range is identified, each of the nodes in between receive the configuration information and send it to the controller. Note that as illustrated in Fig. 16, internal bus is used when the nodes are connects locally with each other).

Regarding Claim 7, Takemura teaches the network-configuration-information generation method according to claim 4, further comprising, when the first communication device receives additional network-management information from the second communication device via the network to which the first communication device belongs, the first communication device transmits transmitting the additional network- management information to a third communication device connected to the adjacent network (Fig. 22 and related paragraphs illustrate this limitation when a ticket is issued and range is identified, each of the nodes in between receive the configuration information and send it to the controller).

Regarding Claim 15, Takemura teaches the network-configuration-information generation method according to claim 1, wherein by generating and storing the network-.

Claims 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moineau US 2014/0156820 A1.

Regarding Claims 8 and 12, Moineau teaches a communication device (SW-switch first flor in Fig. 6 & ¶0063-¶¶064) comprising: 
a bus interface (Fig. 6 control device connected to another in the same lane inherently requires a bus interface); 
and a network interface (Fig. 6 devices in the same LAN connect with each other and with controller switch via network interface and connected to SW switch first floor), wherein the communication device is connected to a first other communication device via the network interface (Fig. 6 SW-Switch connected to control devices in the same LAN), wherein when the communication device receives network- configuration information from the first other communication device, the communication device transmits the network-configuration information to a second other communication device connected thereto via the bus interface, and wherein the network-configuration information is defined as a pair of a network name of a network to which the first other 

Regarding Claim 9, Moineau further teaches the communication device according to claim 8, wherein, when the communication device receives additional network-management information from the second other communication device connected thereto via the network interface, the communication device transmits the network-configuration information to the first other communication device connected thereto via the bus interface (see Fig. 3 & ¶0036; control information device stores neighboring device’s name. Also see Figs. 1-2 & 7 & ¶0065-¶0072; the information is extracted including location, the network, a service set identifier (SSID) of the controlled device or a neighbor device, a media access control (MAC) address of the controlled device or a neighbor device, etc. Based on the extracted information, and the rules as defined by the administrator, the controlled device's location may be determined and 

Regarding Claim 10, Moineau further teaches the communication device according to claim 8, further comprising a memory to store therein the network-configuration information (Figs. 1-2 & 7 & ¶0065-¶0072; central controller 102 generates and stores configuration information in secondary memory, see ¶0020).

Regarding Claim 11, Moineau further teaches the communication device according to claim 8, wherein the communication device is a gateway of a programmable logic controller (Fig. 6; SW-Switch acts like a gateway between different LANs and controller switch).

Claims 13 and 14 are substantially similar to the above claims, thus the same rationale applies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Moineau. 

Regarding Claim 2, Takemura teaches the network-configuration-information generation method according to claim 1, but does not expressly teach “wherein the communication devices include a communication device belonging to one of the networks adjacent to each other, and a communication device belonging to one of the networks that is adjacent to no network, and wherein, generating and storing the network-configuration information comprises allowing the communication device belonging to the one of the networks adjacent to each other to generate and store the network-configuration information, and allowing the communication device belonging to the one of the networks that is adjacent to no network not to generate network-configuration information.”



and wherein, generating and storing the network-configuration information comprises allowing the communication device belonging to the one of the networks adjacent to each other to generate and store the network-configuration information, and allowing the communication device belonging to the one of the networks that is adjacent to no network not to generate network-configuration information (Fig. 4 & ¶0055-¶0065; discovery protocol is implemented to determine different devices including neighboring devices which implies discovering a device that is adjacent to no network where an updated dynamic name of the device may be generated based on the accessed information related to the device and the information related to the different remote, neighbor device.  The generated updated dynamic name may be stored in dynamic name 324 and transmitted to central controller 102).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Moineau into the system of Takemura in order to configure a network device when installed where the configuration is differ based on location and neighboring devices information (¶0001). Utilizing such teachings enable the system to configure devices in an easier manner e.g. when a controlled device is to be installed in a network, configuration information may be selected by a controller device based on information related to the controlled device and transmitted to the controlled device for installation (¶0013).  This may avoid opportunity for errors by an administrator and enables fast configuration of controlled devices. Id. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455